UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2012 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2012 Semiannual Report to Shareholders DWS Short-Term Municipal Bond Fund Contents 4 Performance Summary 8 Portfolio Summary 9 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 31 Notes to Financial Statements 39 Information About Your Fund's Expenses 41 Summary of Management Fee Evaluation by Independent Fee Consultant 45 Account Management Resources 47 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2012 (Unaudited) Average Annual Total Returns as of 4/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 1.42% 2.76% 2.86% 2.44% 2.66% Class B 1.04% 1.99% 2.08% 1.68% 1.89% Class C 1.04% 1.99% 2.12% 1.68% 1.89% Barclays 1-Year G.O. Bond Index+ 0.55% 1.26% 1.59% 2.86% 2.58% Adjusted for the Maximum Sales Charge Class A (max 2.00% load) -0.61% 0.70% 2.17% 2.03% 2.46% Class B (max 4.00% CDSC) -2.96% -1.01% 1.44% 1.49% 1.89% Class C (max 1.00% CDSC) 0.04% 1.99% 2.12% 1.68% 1.89% Barclays 1-Year G.O. Bond Index+ 0.55% 1.26% 1.59% 2.86% 2.58% No Sales Charges Class S 1.50% 2.91% 3.02% 2.65% 2.82% Institutional Class 1.55% 3.02% 3.11% 2.68% 2.92% Barclays 1-Year G.O. Bond Index+ 0.55% 1.26% 1.59% 2.86% 2.58% ‡ Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 3/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 2.90% 2.87% 2.41% 2.70% Class B 2.13% 2.13% 1.63% 1.93% Class C 2.13% 2.13% 1.63% 1.93% Barclays 1-Year G.O. Bond Index+ 1.38% 1.68% 2.89% 2.65% Adjusted for the Maximum Sales Charge Class A (max 2.00% load) 0.84% 2.18% 2.00% 2.50% Class B (max 4.00% CDSC) -0.87% 1.48% 1.44% 1.93% Class C (max 1.00% CDSC) 2.13% 2.13% 1.63% 1.93% Barclays 1-Year G.O. Bond Index+ 1.38% 1.68% 2.89% 2.65% No Sales Charges Class S 3.05% 3.08% 2.60% 2.86% Institutional Class 3.16% 3.15% 2.66% 2.97% Barclays 1-Year G.O. Bond Index+ 1.38% 1.68% 2.89% 2.65% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 0.86%, 1.67%, 1.63%, 0.72% and 0.59% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Returns shown for Class A, B and C for the period prior to their inception on February 28, 2003 and for Class S shares for the period prior to its inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of DWS Short-Term Municipal Bond Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.00%. This results in a net initial investment of $9,800. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays 1-Year General Obligation Bond Index is an unmanaged index including bonds with a minimum credit rating of BAA3, issued as part of a deal of at least $75 million, having an amount outstanding of at least $7 million, a maturity of one to two years, backed by the full faith and credit of an issuer with taxing power, and issued after December 31, 1990. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/12 $ 10/31/11 $ Distribution Information: Six Months as of 4/30/12: Income Dividends $ April Income Dividend $ SEC 30-day Yield as of 4/30/12++ % Tax Equivalent Yield as of 4/30/12++ % Current Annualized Distribution Rate as of 4/30/12++ % ++ The SEC yield is net investment income per share earned over the month ended April 30, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 0.21%, 0.35% and 0.49% for Class A, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 1.32%, 0.14%, 0.16%, 1.44% and 1.59%, for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Municipal National Short Funds Category as of 4/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 88 of 59 3-Year 68 of 53 5-Year 89 of 80 Class B 1-Year of 69 3-Year 92 of 71 5-Year of 92 Class C 1-Year of 69 3-Year 89 of 69 5-Year of 93 Class S 1-Year 82 of 55 3-Year 65 of 50 5-Year 77 of 70 Institutional Class 1-Year 78 of 52 3-Year 64 of 50 5-Year 74 of 67 10-Year 33 of 74 44 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2012 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 100.3% Alabama 1.3% Jefferson County, AL, Sewer Revenue, Capital Improvement Warrants, Prerefunded 8/1/2012 @ 100, 5.0%, 2/1/2041, INS: FGIC Alaska 0.3% Alaska, State Housing Finance Corp., Home Mortgage, Series A, AMT, 5.0%, 6/1/2036, INS: NATL Arizona 2.1% Arizona, Health Facilities Authority Revenue, Banner Health: Series A, 5.0%, 1/1/2019 Series D, 5.5%, 1/1/2019 Arizona, State Department of Administration, Certificates of Participation, Series A, 5.0%, 10/1/2012, INS: AGMC Maricopa County, AZ, Industrial Development Authority, Single Family Mortgage Revenue, Series 2B, AMT, 5.55%, 3/1/2028 Scottsdale, AZ, Municipal Property Corp., Excise Tax Revenue, 5.0%, 7/1/2014 Snowflake, AZ, Sales & Special Tax Revenue, 4.0%, 7/1/2013 Arkansas 0.3% Rogers, AR, Sales & Use Tax Revenue, 4.0%, 11/1/2013 California 8.0% California, Health Facilities Financing Authority Revenue, Catholic Healthcare, Series C, 0.24%**, 7/1/2020, INS: NATL, LOC: JPMorgan Chase Bank NA California, State Department of Water Resources Center, Valley Project Water Systems, Series AL, 5.0%, 12/1/2013 (a) California, State Department of Water Resources Power Supply Revenue: Series M, 5.0%, 5/1/2013 Series G-4, 5.0%, 5/1/2016 California, State General Obligation: 5.0%, 2/1/2014 5.0%, 4/1/2021 5.25%, 4/1/2022 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series D, 5.0%, 12/1/2020 California, State Public Works Board, Lease Revenue, Various Capital Project, Series A, 4.0%, 4/1/2014 California, Statewide Communities Development Authority Revenue, Proposition 1A Receivables Program, 5.0%, 6/15/2013 California, Statewide Communities Development Authority, Multi-Family Housing Revenue, AMT, 4.7%, 10/15/2012, LIQ: Fannie Mae California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Citrus Gardens Apartments Project, ETM, 4.25%, 7/1/2012 Carlsbad, CA, Multi-Family Housing Revenue, Series A, AMT, 3.7%, 2/1/2013, LIQ: Fannie Mae Delta Counties, CA, Home Mortgage Finance Authority, Single Family Mortgage Revenue, Pacific Mortgage-Backed Securities, Series A, AMT, 6.7%, 6/1/2024, INS: NATL Orange County, CA, Water District, Certificates of Participation, Series A, 0.23%**, 8/1/2042, LOC: Citibank NA Placer County, CA, Water Agency, Middle Fork Project, 3.75%, 7/1/2012 Port of Oakland, CA, Series O, AMT, 5.0%, 5/1/2020 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2019 Series C, 5.0%, 5/1/2020 San Joaquin County, CA, Certificates of Participation, General Hospital Project, 5.25%, 9/1/2014, INS: NATL Colorado 0.8% Colorado, Single Family Housing Revenue, Housing & Finance Authority, Class III, Series B-4, AMT, 5.0%, 5/1/2032, INS: NATL Colorado, State Building Excellent Schools Today, Certificates of Participation, Series G, 5.0%, 3/15/2020 Denver, CO, City & County Airport Revenue, Series D, AMT, 7.75%, 11/15/2013 El Paso County, CO, Public Housing Revenue, Series A, AMT, 4.1%, 12/20/2012 Delaware 0.1% Delaware, State Housing Authority Revenue, Single Family Mortgage, Series D, AMT, 5.875%, 1/1/2038 District of Columbia 0.5% District of Columbia, Bond Anticipation Notes, Pilot Arthur Revenue, 4.0%, 12/1/2012 Florida 8.1% Broward County, FL, Airport Systems Revenue, Series E, AMT, 5.25%, 10/1/2012, INS: NATL Florida, Cityplace Community Development District Special Assessment Revenue: 5.0%, 5/1/2013 5.0%, 5/1/2014 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, Jacksonville Electric Authority Revenue, Series 23, 5.0%, 10/1/2013 Florida, State Board of Public Education, Series C, 5.0%, 6/1/2015 Florida, State Board of Public Education, Capital Outlay, Series 2008-C, 4.0%, 6/1/2012 Florida, State Department Environmental Protection Preservation Revenue, Series C, 4.0%, 7/1/2012 Hillsborough County, FL, Special Assessment Revenue, 5.0%, 3/1/2014, INS: FGIC & NATL Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Lee County, FL, Airport Revenue: Series A, AMT, 5.0%, 10/1/2012, INS: AGMC Series A, AMT, 5.5%, 10/1/2023 Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series B, 2.0%, 7/1/2012, INS: AGC Orange County, FL, Sales Tax Revenue, Series A, 5.125%, 1/1/2018, INS: FGIC & NATL Palm Beach County, FL, Community Foundation, Palm Beach Project Revenue, 0.26%**, 3/1/2034, LOC: Northern Trust Co. South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Tampa, FL, Solid Waste Systems Revenue, AMT, 5.0%, 10/1/2019, INS: AGMC Georgia 3.5% Atlanta, GA, Airport Revenue, Series B, AMT, 5.0%, 1/1/2022 DeKalb County, GA, Water & Sewer Revenue, Series A, 5.0%, 10/1/2020 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Georgia, Main Street Natural Gas, Inc., Gas Revenue, Series A, 0.25%**, 8/1/2040, SPA: Royal Bank of Canada Georgia, Municipal Electric Authority Power Revenue, Series 2005-Y, 6.4%, 1/1/2013, INS: AMBAC Georgia, Municipal Electric Authority, Combined Cycle Project, Series A, 5.0%, 11/1/2020 Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Georgia, State General Obligation, Series A, 4.0%, 7/1/2013 Henry County, GA, School District, 3.0%, 12/1/2013 Hawaii 1.9% Hawaii, State Airport Systems Revenue: AMT, 4.0%, 7/1/2013 Series B, AMT, 5.0%, 7/1/2012 Hawaii, State General Obligation: Series DK, 5.0%, 5/1/2012 Series EC, 5.0%, 12/1/2013 Hawaii, State Highway Revenue, Series A, 2.0%, 1/1/2013 Hawaii, State Housing Finance & Development Corp., Single Family Mortgage Revenue, Series A, AMT, 5.2%, 7/1/2012 Honolulu City & County, HI, General Obligation, Series B, 5.5%, 7/1/2013, INS: AGMC Idaho 0.2% Idaho, Housing Agency, Single Family Mortgage: Series H-2, AMT, 5.1%, 7/1/2020 Class III, AMT, 5.1%, 7/1/2023 Class III, AMT, 5.15%, 7/1/2023 Class III, AMT, 5.4%, 7/1/2021 Series G-2, AMT, 5.75%, 1/1/2014 Series H-2, AMT, 5.85%, 1/1/2014 Class III, AMT, 5.95%, 7/1/2019 Series E, AMT, 5.95%, 7/1/2020 Illinois 3.8% Chicago, IL, Board of Education, Series A, 5.25%, 12/1/2018, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series A, 5.0%, 1/1/2015, INS: AGMC Series D, AMT, 5.25%, 1/1/2019 Illinois, Finance Authority Revenue, University of Chicago, Series B, 5.0%, 7/1/2017 Illinois, Railsplitter Tobacco Settlement Authority, 4.0%, 6/1/2013 Illinois, Railsplitter Tobacco Settlement Authority Revenue, 5.25%, 6/1/2020 Lake County, IL, Forest Preserve District, Series A, 0.797%*, 12/15/2020 Indiana 2.1% Indiana, Finance Authority Health Systems Revenue, Sisters of St. Francis Health, Series C, 5.0%, 11/1/2014 Indiana, Finance Authority, Water Utility Revenue, Citizens Energy, 3.0%, 10/1/2014 Indiana, Health Facilities Funding Authority, Series A, ETM, 5.75%, 9/1/2015 Indiana, Health Facility Financing Authority Revenue, Ascension Health, Series A-1, 5.0%, Mandatory Put 5/1/2013 @ 100, 11/1/2027 Indiana, State Transportation Finance Authority, Highway Revenue, Series A, Prerefunded 6/1/2013 @ 100, 5.25%, 6/1/2016, INS: AGMC Tipton, IN, School District General Obligation, School Building Corp., 5.55%, 7/15/2012, INS: AGMC Kansas 0.8% Kansas, State Department of Transportation Highway Revenue: Series C-2, 0.25%**, 9/1/2022, SPA: JPMorgan Chase Bank NA Series C-3, 0.25%**, 9/1/2023, SPA: JPMorgan Chase Bank NA Kentucky 0.1% Kentucky, Housing Corp. Revenue, Series G, AMT, 5.0%, 7/1/2030 Louisiana 0.6% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series A, 4.0%, 10/1/2012 Louisiana, Regional Transit Authority, Sales Tax Revenue, 3.0%, 12/1/2012, INS: AGMC Louisiana, State Offshore Terminal Authority, Deepwater Port Revenue, Loop LLC Project, Series B-1, 1.875%, Mandatory Put 10/1/2013 @ 100, 10/1/2040 Maine 0.6% Maine, State Housing Authority Mortgage Purchase, Series D-2, AMT, 5.0%, 11/15/2027 Maine, State Housing Authority Mortgage Revenue, Series A-1, AMT, 4.5%, 11/15/2028 (a) Maryland 1.8% Maryland, State Community Development Administration, Department of Housing & Community Development, Series E, AMT, 5.5%, 3/1/2032 Maryland, State Department of Transportation & Conservation, 5.0%, 2/15/2018 Montgomery County, MD, Anticipation Notes: 0.23%**, 6/1/2026, SPA: Wells Fargo Bank NA Series A, 0.25%**, 6/1/2026, SPA: Wells Fargo Bank NA Prince Georges County, MD, Housing Authority, Single Family Mortgage Revenue: Series A, AMT, 3.9%, 8/20/2012 Series A, AMT, 5.6%, 12/1/2034 Series A, AMT, 7.0%, 8/1/2033 Massachusetts 3.3% Massachusetts, State Development Finance Agency Revenue, Northfield Mount Hermon School, 0.25%**, 10/1/2042, LOC: JPMorgan Chase Bank NA Massachusetts, State General Obligation, Series A, 0.24%**, 3/1/2026, SPA: Wells Fargo Bank NA Massachusetts, State Housing Finance Agency, Construction Loan Notes, Series A, 0.8%, 11/1/2013 Massachusetts, State Water Resources Authority: Series A-3, 0.21%**, 8/1/2037, SPA: Wells Fargo Bank NA Series C-1, 0.32%**, 11/1/2026, SPA: Bank of America NA Westwood, MA, General Obligation, 3.0%, 6/1/2014 Michigan 2.5% Detroit, MI, City School District, School Buliding & Site, Series A, 4.0%, 5/1/2014 Detroit, MI, Sewer Disposal Revenue, Series D, 0.914%*, 7/1/2032, INS: AGMC Detroit, MI, Water Supply System, ETM, 6.25%, 7/1/2012, INS: FGIC Michigan, Finance Authority, Trinity Health Corp., Series A, 3.0%, 12/1/2012 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2020 Wayne County, MI, Airport Authority Revenue, Detroit Metropolitan Airport, Series A, AMT, 3.0%, 12/1/2012 Minnesota 0.4% Coon Rapids, MN, Multi-Family Housing Revenue, Brown Meadow Manor, Series A, AMT, 3.875%, 7/1/2014 Minnesota, Single Family Housing Revenue, Housing Finance Agency, 5.2%, 1/1/2017 Minnesota, Tobacco Securitization Authority, State Tobacco Settlement Revenue, Series B, 5.0%, 3/1/2019 Mississippi 0.7% Mississippi, Development Bank Special Obligation, Department of Corrections, Series D, 5.0%, 8/1/2021 Missouri 0.5% Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program: Series D, 4.8%, 3/1/2040 Series C, AMT, 5.6%, 9/1/2035 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nevada 2.3% Clark County, NV, Airport Systems Revenue, Series E-2, 5.0%, 7/1/2012 Clark County, NV, School District General Obligation, 5.5%, 6/15/2013, INS: AGMC Las Vegas Valley, NV, Water District Improvement, Series A, Prerefunded 12/01/2012 @ 100, 5.25%, 6/1/2017, INS: FGIC & NATL Nevada, Housing Division, Single Family Mortgage, Series A, AMT, 5.15%, 10/1/2014 Nevada, Colorado River Commission — Hoover Uprating, Series E, 4.0%, 10/1/2013 (a) New Jersey 3.4% Livingston, NJ, School District Revenue, Board of Education, 144A, 3.8%, 8/1/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction, Series J-4, 5.0%**, Mandatory Put 9/1/2014 @ 100, 9/1/2029, INS: AGMC New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2014 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series D, 0.23%**, 6/15/2032, LOC: Wells Fargo Bank NA Series B, 4.0%, 6/15/2013 Series B, 5.0%, 6/15/2020 New Mexico 1.5% Farmington, NM, Pollution Control Revenue, Arizona Public Service Co., Series C, AMT, 2.875%, Mandatory Put 10/10/2013 @ 100, 9/1/2024 New Mexico, Mortgage Finance Authority, Second Mortgage Program, 144A, AMT, 6.5%, 1/1/2018 New Mexico, Mortgage Finance Authority, Single Family Mortgage, Class I, Series D, 5.35%, 9/1/2040 University of New Mexico, Systems Improvement Revenues, 0.26%**, 6/1/2026, SPA: JPMorgan Chase Bank NA New York 9.4% New York, Metropolitan Transportation Authority, Dedicated Tax Fund, 3.0%, 11/1/2014 New York, State Dormitory Authority Revenues, Non State Supported Debt, University of Rochester, Series A-1, 0.29%**, 7/1/2027, LOC: Bank of America NA New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine, Series A, 5.0%, 7/1/2012 New York, State Local Government Assistance Corp.: Series 8V, 0.27%**, 4/1/2019, SPA: JPMorgan Chase Bank NA Series 4V, 0.32%**, 4/1/2022, SPA: Bank of America NA New York, Tobacco Settlement Financing Corp., Series B, 4.0%, 6/1/2013 New York City, NY, Municipal Water Finance Authority: "A", Series 20090047, 144A, 0.25%**, 6/15/2035, LIQ: Citibank NA Series F-2, 0.26%**, 6/15/2033, SPA: JPMorgan Chase Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series B-1, 0.23%**, 6/15/2024, SPA: JPMorgan Chase Bank NA New York City, NY, Transitional Finance Authority, Future Tax Secured, Series A, Prerefunded 8/1/2013 @ 100, 5.0%, 8/1/2018 New York City, NY, Transitional Finance Authority, Future Tax-Secured, Series C-5, 0.28%**, 8/1/2031, SPA: Bank of America NA New York, NY, General Obligation: Series L-4, 0.24%**, 4/1/2038, LOC: US Bank NA Series I-3, 0.25%**, 4/1/2036, LOC: Bank of America NA New York, NY, Higher Education Revenue, Dormitory Authority, Series A, 5.25%, 5/15/2013 North Carolina 2.3% Mecklenburg County, NC, Public Facilities Corp., Limited Obligation Bond, Annual Appropriation, 5.0%, 3/1/2015 North Carolina, East Carolina University Revenue, Series A, 4.0%, 10/1/2012 North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2017 North Carolina, Housing Finance Agency, Home Ownership, Series 22-A, AMT, 5.5%, 7/1/2036 North Carolina, Municipal Power Agency, Number 1 Catawba Electric Revenue, Series A, 5.25%, 1/1/2013 North Carolina, State Grant Anticipation Revenue, 4.0%, Mandatory Put 3/1/2018 @ 100, 3/1/2023 Ohio 6.1% Allen Country, OH, Hospital Facilities Revenue, Catholic Healthcare Partners, Series D, 0.24%**, 6/1/2034, LOC: JPMorgan Chase Bank NA Ohio, State Building Facilities Authority, Administration Building Fund Project, Series B, 5.0%, 10/1/2013 Ohio, State Common Schools, Series C, 4.0%, 9/15/2017 Ohio, State Higher Education, Series A, 5.0%, 8/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2019 Ohio, State Highway Capital Improvement, Series P, 5.0%, 5/1/2013 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Water Development Authority Revenue, Fresh Water Development: 5.375%, 12/1/2016 Prerefunded 6/1/2012 @ 100, 5.375%, 12/1/2016 Ohio, State Water Development Authority, Solid Waste Revenue, Waste Management, Inc. Project, 1.75%, 6/1/2013 Oklahoma 0.3% Oklahoma, State Turnpike Authority, Series E, 0.24%**, 1/1/2028, SPA: JPMorgan Chase Bank NA Oregon 0.8% Oregon, State Department of Administrative Services, Certificates of Participation, Series A, 5.0%, 5/1/2012 Oregon, State Housing & Community Services Department, Mortgage Revenue, Single Family Mortgage Program, Series B, AMT, 5.0%, 7/1/2030 Pennsylvania 2.8% Pennsylvania, Housing Finance Agency, Single Family Mortgage, Series 90A, AMT, 5.0%, 10/1/2035 Pennsylvania, State General Obligation, 5.0%, 7/1/2013 Pennsylvania, State Industrial Development Authority Revenue, Economic Development, 5.5%, 7/1/2018, INS: AMBAC Pennsylvania, State Industrial Development Authority, Economic Devlopment, 4.0%, 7/1/2014 (a) Philadelphia, PA, Airport Revenue, Series C, AMT, 4.0%, 6/15/2012 Philadelphia, PA, Industrial Development Revenue, Authority for Individual Development Senior Living Revenue: Series A, 4.7%, 7/1/2013 Series C, 4.7%, 7/1/2013 Series E, 4.7%, 7/1/2013 Philadelphia, PA, Multi-Family Housing Revenue, Series B, AMT, 4.5%, 10/1/2013 Puerto Rico 1.0% Commonwealth of Puerto Rico, Public Improvement: Series A, 5.25%, 7/1/2012, INS: FGIC Series A, 5.5%, 7/1/2012, INS: FGIC South Carolina 0.7% South Carolina, Jobs-Economic Development Authority, Hospital Improvement Revenue, Palmetto Health Alliance, 5.0%, 8/1/2015 South Carolina, State Public Service Authority Revenue, Series D, Prerefunded 1/1/2013 @ 100, 5.25%, 1/1/2014, INS: AGMC South Dakota 0.1% South Dakota, Hospital & Healthcare Revenue, 5.4%, 8/1/2013, INS: AMBAC Tennessee 0.8% Jackson, TN, Hospital Revenue, Jackson-Madison County Project, 5.25%, 4/1/2014 Nashville, TN, Metropolitan Nashville Airport Authority Revenue, Series B, 4.0%, 7/1/2013, INS: AGMC Tennessee, Housing Development Agency, Homeownership Program, Series 2006-3, AMT, 5.75%, 7/1/2037 Texas 13.4% Allen, TX, Independent School District, 5.0%, 2/15/2024 Barbers Hill, TX, Independent School District Building, 4.0%, 2/15/2022 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2020 5.0%, 10/1/2021 EL Paso, TX, Water & Sewer Revenue, 4.0%, 3/1/2021 Fort Worth, TX, General Obligation, 5.0%, 3/1/2016 Harris County, TX, General Obligation, Series A, 4.0%, 10/1/2013 Houston, TX, Airport Systems Revenue: Series A, AMT, 5.0%, 7/1/2013 Series A, 5.0%, 7/1/2016 Katy, TX, Independent School District Building, 0.36%**, 8/15/2033, SPA: Bank of America NA North Texas, Tollway Authority Revenue, 5.0%, 1/1/2020 North Texas, Tollway Authority Revenue, First Tier, Series L-2, 6.0%, Mandatory Put 1/1/2013 @ 100, 1/1/2038 San Antonio, TX, Electric & Gas Revenue, Series A, 5.5%, 2/1/2013 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Baylor Health Care System Project, Series E, 0.22%**, 11/15/2050, LOC: Wells Fargo Bank NA Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2021 Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.0%, 11/1/2016 Series D, 5.0%, 11/1/2022 Series D, 5.0%, 11/1/2023 Texas, Lower Colorado River Authority Revenue, Series A, 5.0%, 5/15/2016 Texas, Midtown Redevelopment Authority, Tax Increment Contract Revenue, 4.0%, 1/1/2014 Texas, Multi-Family Housing Revenue, Wintergreen Project, AMT, 4.85%, 9/20/2012 Texas, Municipal Gas Acquisition & Supply Corp. II, Gas Supply Revenue, 1.017%*, 9/15/2017 Texas, State General Obligation, College Student Loan, Series B, AMT, 5.0%, 8/1/2013 Texas, State Public Finance Authority Revenue, Unemployment Compensation: Series A, 5.0%, 7/1/2012 Series A, 5.0%, 1/1/2013 Texas, State Tech University Revenues, Series A, 4.25%, 8/15/2021 Texas, Trinity River Authority, Regional Wastewater Systems Revenue: 5.0%, 8/1/2013 5.0%, 8/1/2014 University of Texas, Revenue Bond, Series D, 5.0%, 8/15/2013 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2015 5.0%, 12/15/2017 Utah 1.7% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Salt Lake County, UT, General Obligation, 4.25%, 6/15/2013 Utah, Housing Finance Agency, Single Family Mortgage: Series A-2, Class II, AMT, 5.4%, 7/1/2016 Series C, Class III, AMT, 6.25%, 7/1/2014 Utah, Single Family Housing Revenue, Series D-2, AMT, 5.0%, 7/1/2018 Utah, Single Family Housing Revenue, Mortgage Revenue, Series G, AMT, 4.875%, 1/1/2019 Utah, Single Family Housing Revenue, Single Family Mortgage, AMT, 3.875%, 7/1/2014 Utah, State General Obligation, Series A, 4.0%, 7/1/2013 Vermont 0.0% Vermont, Housing Finance Agency, Single Family, Series 23, AMT, 5.0%, 5/1/2034, INS: AGMC Virginia 2.7% King George County, VA, Industrial Development Authority, Solid Waste Disposal Facility Revenue, Waste Management, Inc., Series A, AMT, 3.5%, Mandatory Put 5/1/2013 @ 100, 6/1/2023, GTY: Waste Management, Inc. Virginia, State College Building Authority, Educational Facilities Revenue, University of Richmond Project, 0.28%**, 11/1/2036, SPA: Wells Fargo Bank NA Virginia, State Resource Authority Infrastructure Revenue, Pooled Financing Program: Series B, ETM, 5.0%, 11/1/2016 Series B, 5.0%, 11/1/2016 Virginia, Upper Occoquan Sewer Authority, Regional Sewer Revenue, 5.0%, 7/1/2017, INS: AGMC Washington 5.6% King County, WA, School District No. 410, Snoqualmie Valley: Series A, Prerefunded 12/1/2013 @ 100, 5.0%, 12/1/2015, INS: AGMC Series A, 5.0%, 12/1/2015, INS: AGMC Pierce County, WA, Peninsula School District No. 401, Prerefunded 12/1/2013 @ 100, 5.0%, 12/1/2015, INS: AGMC Port of Seattle, WA, Revenue Bond, Series B, AMT, 3.0%, 8/1/2014 Port Seattle, WA, Passenger Facility Charge Revenue, Series B, AMT, 5.0%, 12/1/2012 Washington, Energy Northwest Electric Revenue, Columbia Generating Station, Series A, 5.75%, 7/1/2018, INS: NATL Washington, Energy Northwest Electric Revenue, Project 1, Series A, 5.0%, 7/1/2013 Washington, Energy Northwest Electric Revenue, Project No. 3, Series A, 5.5%, 7/1/2013 Washington, State General Obligation: Series 3087, 144A, 0.25%**, 7/1/2016, LIQ: JPMorgan Chase Bank NA Series R-2012A, 5.0%, 7/1/2020 Wisconsin 1.1% Milwaukee County, WI, Airport Revenue, Series B, AMT, 5.0%, 12/1/2012 Wisconsin, Housing & Economic Development Authority, Home Ownership Revenue, Series D, AMT, 4.875%, 3/1/2036 Wisconsin, State Clean Water Revenue, Series 2, 5.0%, 6/1/2019 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series B, 4.75%, Mandatory Put 8/15/2014 @ 100, 8/15/2025 Wisconsin, State Transportation Revenue, Series 1, 4.0%, 7/1/2014 Total Municipal Bonds and Notes (Cost $594,867,090) Shares Value ($) Open-End Investment Company 0.1% BlackRock MuniFund, 0.19%*** (Cost $592,013) % of Net Assets Value ($) Total Investment Portfolio (Cost $595,459,103)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2012. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of April 30, 2012. *** Current yield; not a coupon rate. + The cost for federal income tax purposes was $595,459,103. At April 30, 2012, net unrealized appreciation for all securities based on tax cost was $15,265,037. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $16,832,988 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,567,951. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (b) $
